               Case 2:20-cv-01746-JCC Document 37 Filed 08/26/21 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9        UNITED STATES OF AMERICA, et al.,                  CASE NO. C20-1746-JCC
10                             Plaintiffs,                   ORDER
11                     v.

12        ELECTRON HYDRO, LLC,

13                             Defendant.
14

15          This matter comes before the Court on the Puyallup Tribe of Indians’ unopposed motion
16   to intervene (Dkt. No. 34). Having thoroughly considered the parties’ briefing and the relevant
17   record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          The Puyallup Tribe seeks to join Plaintiffs—the United States of America, Citizens for a
20   Healthy Bay, and Puget Soundkeeper Alliance)—in this environmental suit, either as of right or
21   permissively under Federal Rule of Civil Procedure 24. (Dkt. No. 34 at 1.) This consolidated
22   case stems from two separate actions related to Defendant Electron Hydro, LLC’s (“Electron”)
23   operation of a hydroelectric dam on the Puyallup River. The United States filed suit first,
24   alleging violations of the Clean Water Act (“CWA”) based on Electron’s deposit of artificial
25   turf, and the degradation thereof, allegedly polluting the Puyallup River. (Dkt. No. 1.) Citizens
26   for a Healthy Bay and Puget Soundkeeper Alliance subsequently filed suit under the CWA’s


     ORDER
     C20-1746-JCC
     PAGE - 1
                  Case 2:20-cv-01746-JCC Document 37 Filed 08/26/21 Page 2 of 4




 1   citizen-suit provision alleging additional CWA violations. (See Citizens for a Healthy Bay, et al.

 2   v. Electron Hydro LLC, C21-5171-JCC, Dkt. No. 1 (W.D. Wash. 2021).) In April 2021, this

 3   Court consolidated the two cases and instructed the parties that “[a]ll future filings shall bear the

 4   caption and case number [C20-1746-JCC],” and that the second-filed case be closed. (Dkt. No.

 5   17 at 2.)

 6           The Puyallup Tribe now alleges Electron’s claimed pollution of the Puyallup River

 7   adversely affects both its rights under the Treaty of Medicine Creek and the health of its

 8   members who regularly consume fish therefrom. (Dkt. No. 34 at 4–6.) It, accordingly, seeks to
 9   intervene in the claims of both actions relating to this consolidated case, and the parties do not
10   contest the Puyallup Tribe’s intervention. (Id. at 1.)
11   II.     DISCUSSION

12           A.       Intervention into United States’ Claims

13           The Puyallup Tribe has an unconditional right to intervene in the United States’ claims

14   pursuant to the Clean Water Act, 33 U.S.C. § 1365(b)(1)(B). See Fed. R. Civ. P. 24(a)(1). The

15   Puyallup Tribe qualifies as a “person” within the meaning of § 1365(b)(1)(B), given the

16   definitional chains in §§ 1362(4) and (5). In addition, its motion is timely. This consolidated case

17   is still in an early stage, there is no prejudice to other parties, and any delay in filing the motion

18   was minimal. See United States ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391, 1394

19   (9th Cir. 1992).

20           The Court GRANTS Puyallup Tribe’s motion to intervene in the claims brought by the

21   United States as a matter of right and, therefore, need not consider whether permissive

22   intervention is allowed in this instance. See Fed. R. Civ. P. 24(b).

23           B.       Intervention into Citizen-Suit Claims

24           Absent an unconditional right to intervene by statute, a party seeking to intervene as a

25   matter of right must: (1) timely move to intervene, (2) have a significantly protectable interest

26   relating to the property or transaction that is the subject of the action, (3) be situated such that the


     ORDER
     C20-1746-JCC
     PAGE - 2
               Case 2:20-cv-01746-JCC Document 37 Filed 08/26/21 Page 3 of 4




 1   disposition of the action may impair or impede the party’s ability to protect that interest, and (4)

 2   not be adequately represented by existing parties. Arakaki v. Cayetano, 324 F.3d 1078, 1083 (9th

 3   Cir. 2003); Fed. R. Civ. P. 24(a)(2). The burden is on the intervenors to demonstrate all four

 4   prongs. United States v. City of Los Angeles, 288 F.3d 391, 397 (9th Cir. 2002). The Tribe has

 5   met this burden.

 6          Its motion is timely for the reasons stated above. Moreover, it has rights in the Puyallup

 7   River protected by the Treaty of Medicine Creek as well as a separate interest in the integrity of

 8   the Puyallup River, given its two hatcheries and the effects a vitiated water source may have on
 9   its members. (Dkt. No. 34 at 4.) Moreover, disposition of this action may impact the Tribe’s
10   ability to protect these rights and interests as well as its ability to implement and evaluate
11   compliance with its water quality standards. (Id. at 5.) Lastly, the Tribe has satisfied its
12   “minimal” burden to show that the existing parties may not adequately represent all its interests,
13   both under the Treaty and as an independent, impacted sovereign government. (Id. at 5–6.) See
14   Arakaki, 324 F.3d at 1086.
15          The Court GRANTS Puyallup Tribe’s motion to intervene in the citizen-suit claims as a
16   matter of right and, therefore, need not consider whether permissive intervention is allowed in
17   this instance. See Fed. R. Civ. P. 24(b).
18   III.   CONCLUSION

19          Accordingly, the Puyallup Tribe’s motion to intervene (Dkt. No. 34) is GRANTED. In

20   accordance with this Court’s Consolidation Order (Dkt. No. 17), the Court DIRECTS Intervenor

21   Puyallup Tribe to consolidate its two proposed complaints into a single Complaint in

22   Intervention, which is to be filed within twenty (20) days of this Order under this caption and

23   case number.

24   //

25   //

26   //


     ORDER
     C20-1746-JCC
     PAGE - 3
              Case 2:20-cv-01746-JCC Document 37 Filed 08/26/21 Page 4 of 4




 1          DATED this 26th day of August 2021.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1746-JCC
     PAGE - 4
